Name: Forty-second Commission Directive 83/266/EEC of 16 May 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-06-06

 Avis juridique important|31983L0266Forty-second Commission Directive 83/266/EEC of 16 May 1983 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 147 , 06/06/1983 P. 0018 - 0020+++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 347 , 7 . 12 . 1982 , P . 16 . FORTY-SECOND COMMISSION DIRECTIVE OF 16 MAY 1983 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 83/266/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE FORTY-FIRST COMMISSION DIRECTIVE 82/822/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR REGULAR AMENDMENT OF THE CONTENT OF ITS ANNEXES TO TAKE ACCOUNT OF ADVANCES IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF THE COCCIDIOSTATS " METICLORPINDOL/METHYLBENZOQUATE " AND " ARPRINOCIDE " , HITHERTO AUTHORIZED AT NATIONAL LEVEL , HAS BEEN WIDELY TESTED ; WHEREAS THE EXPERIENCE GAINED AND THE STUDIES CARRIED OUT INDICATE THAT THE USE OF THESE ADDITIVES MAY NOW BE AUTHORIZED UNDER CERTAIN CONDITIONS THROUGHOUT THE COMMUNITY ; WHEREAS NEW USES FOR THE ANTIBIOTIC " VIRGINIAMYCIN " , THE COCCIDIOSTAT " HALOFUGINONE " AND THE COLOURING AGENT " CANTHAXANTHIN " HAVE BEEN TESTED SUCCESSFULLY IN SOME MEMBER STATES ; WHEREAS THESE NEW USES SHOULD BE PERMITTED AT NATIONAL LEVEL AT LEAST , PROVISIONALLY , UNTIL SUCH TIME AS THEY ARE PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN PART OF ANNEX I " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " , THE FOLLOWING ITEMS ARE ADDED : EEC NO * ADDITIVES * CHEMICAL FORMULA , DESCRIPTION * SPECIES OF ANIMAL * MAXIMUM AGE * MINIMUM CONTENT * MAXIMUM CONTENT * OTHER PROVISIONS * * * * * PPM OF COMPLETE FEEDINGSTUFF E 761 * METICLORPINDOL/METHYL-BENZOQUATE MIXTURE OF 100 PARTS OF ( A ) AND 8,35 PARTS OF ( B ) * ( A ) 3,5-DICHLORO-2,6-DIMETHYL-4-PYRIDINOL * CHICKENS FOR FATTENING * - * 110 * 110 * USE PROHIBITED AT LEAST FIVE DAYS BEFORE SLAUGHTER * * ( B ) 7-BENZYLOXY-6 , N-BUTYL-3-METHOXY-CARBONYL-4-QUINOLONE * CHICKENS REARED FOR LAYING * 16 WEEKS * 110 * 110 * - E 762 * ARPRINOCID * 9 - ( 2-CHLORO-6-FLUORO-PHENYLMETHYL ) -9H-PURINE-6-AMINE * CHICKENS FOR FATTENING * - * 60 * 60 * USE PROHIBITED AT LEAST FIVE DAYS BEFORE SLAUGHTER * * * CHICKENS REARED FOR LAYING * 16 WEEKS * 60 * 60 * - 2 . IN ANNEX II : ( A ) IN PART A " ANTIBIOTICS " , ITEM NO 21 " VIRGINIAMYCIN " IS SUPPLEMENTED AS FOLLOWS : EEC NO * ADDITIVES * CHEMICAL FORMULA , DESCRIPTION * SPECIES OF ANIMAL * MAXIMUM AGE * MINIMUM CONTENT * MAXIMUM CONTENT * OTHER PROVISIONS * PERIOD OF AUTHORIZATION * * * * * PPM OF COMPLETE FEEDINGSTUFF * * * LAYING HENS * * 10 * 20 * * 30 NOVEMBER 1985 ( B ) IN PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " , ITEM NO 22 " HALOFUGINONE " IS SUPPLEMENTED AS FOLLOWS : EEC NO * ADDITIVES * CHEMICAL FORMULA , DESCRIPTION * SPECIES OF ANIMAL * MAXIMUM AGE * MINIMUM CONTENT * MAXIMUM CONTENT * OTHER PROVISIONS * PERIOD OF AUTHORIZATION * * * * * PPM OF COMPLETE FEEDINGSTUFF * * * TURKEYS * 12 WEEKS * 2 * 3 * USE PROHIBITED AT LEAST SEVEN DAYS BEFORE SLAUGHTER * 30 NOVEMBER 1983 ( C ) IN PART E " COLOURING MATTERS INCLUDING PIGMENTS " , THE FOLLOWING ITEM SHALL BE ADDED : EEC NO * ADDITIVES * CHEMICAL FORMULA , DESCRIPTION * SPECIES OF ANIMAL * MAXIMUM AGE * MINIMUM CONTENT * MAXIMUM CONTENT * OTHER PROVISIONS * PERIOD OF AUTHORIZATION * * * * * PPM OF COMPLETE FEEDINGSTUFF 2 * CANTHAXANTHIN * C40H52O2 * SALMON , TROUT * - * * 200 * * 30 NOVEMBER 1985 ARTICLE 2 MEMBER STATES SHALL , NOT LATER THAN 30 NOVEMBER 1983 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 MAY 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION